DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2, 5-9, and 12-14 are pending and examined below.

Response to Amendment
Applicant’s arguments in light of amendments, filed 3/1/21, with respect to Claims 1-2, 5-9, and 12-14 have been fully considered and are persuasive.  The 35 USC § 103 rejections of Claims 1 and 8 have been withdrawn. Rejections to dependent claims 2, 5-7, 9, and 12-14 are similarly withdrawn as being dependent upon an allowable claim.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance in view of Potter et al. (US 2013/0261897) and DERRICK ET AL., Journal of Field Robotics, vol 26, nos 6-7, pgs 519-536, Adaptive Steering Control of a Farm Tractor with Varying Yaw Rate Properties, Published 01 JUNE 2009 as presented in IDS of 1/11/19, herein Derrick.

Regarding claims 1 and 8, Potter discloses a self-tuning universal steering control system including all of the claimed physical elements as well as estimating and determining system parameters based on a reference model using user input in order to automatically guide the autonomous vehicle but does not disclose using the claimed model. 


Therefor claims 1 and 8 are allowed. Dependent claims 2, 5-7, 9, and 12-14 are likewise allowed as being dependent on allowable claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Notes
Results of the STIC search are included in list of references cited. The search specifically targeted the combination of equations and models as claimed. While the subject matter may be similar in the references, none disclose the combinations of modeling and relative parameter equations as claimed.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
	
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665